DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The Amendment filed on 09/19/22 is acknowledged. 

Status of Claims
Claims 1, 3-11 and 13-20 are pending. 
In the Amendment filed on 09/19/22, claims 1, 8, 11, 17 and 20 were amended, claims 2 and 12 were cancelled, and no claims added.
Claims 1, 3-11 and 13-20 are rejected. 

Response to Arguments
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive.
In response to Applicant's arguments:
Applicant alleges that the entire body of the independent claims comprises "additional elements." See Response, pp. 11-12. This allegation is not correct. The independent claims, on their face, generally recite receiving, processing and transmitting data relating to detecting fraud in financial transactions. This subject matter is an abstract idea. The additional elements are the recited non-abstract idea content, such as the computer elements (e.g., processor). The assertion that the entire body of the independent claims constitutes additional elements is in effect an assertion that the independent claims do not contain an abstract idea. However, Applicant does not assert or argue that the independent claims do not contain an abstract idea. The Office Action posited an abstract idea recited by the independent claims but Applicant does not argue against the Office's posited abstract idea. Accordingly, the Office Action's positing of the abstract idea is deemed valid.  
Applicant argues that the claims reflect "an improvement to the computer-related technology for automatically generating fraud rules for issuers [sic] systems" (Response, p. 13). The Office respectfully disagrees. Any putative improvement would be an improvement in the abstract idea, not in computer or another technology.
Applicant argues that the claims are eligible based on the particular machines recited. See Response, pp. 13-15. The Office respectfully disagrees. The machines recited amount to merely generic computer elements. 
As a side note, in the Response at p. 14, penultimate paragraph, Applicant argues claim limitations that are not positively claimed ("to cause the … processor to generate and return … fraud rule …"; "to cause the … fraud rule to be implemented …"). 
As a side note, Applicant's arguments in the Response at pp. 15-16 amount to conclusory statements. 
Regarding the rejections under 35 U.S.C. 112(b)
The previous rejections have been withdrawn in view of Applicant's claim amendments. 
Regarding the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being cited in the current rejection. Specifically, the Office acknowledges that Liu does not explicitly disclose "only in response to determining that the amount of historical transaction data associated with the first issuer during the time period fails to satisfy a threshold, forming, with at least one processor, an issuer consortium associated with the first issuer." However, Petriuc teaches this limitation. 

Examiner's Comments
Intended Use/Functional Language
Claims 1, 11 and 20 recite:
"receiv[ing], with at least one processor and from a first issuer system, a rule request to cause the at least one processor to generate and return at least one suggested fraud rule for the first issuer system." 
"transmit[ting], with at least one processor and to the first issuer system, a reply message containing the at least one suggested fraud rule to cause the at least one suggested fraud rule to be implemented for subsequently initiated payment transactions."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejections under 35 U.S.C. 103 below.
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:
Claims 11 and 20 recite "only in response to determining that the amount of historical transaction data associated with the first issuer during the time period fails to satisfy a threshold, forming, with at least one processor, an issuer consortium associated with the first issuer." The underlined language is not grammatical and not consistent with the remainder of the claim: "forming" should be changed to "form."
In Claims 11 and 20, the penultimate paragraph ("filtering the consortium candidate fraud rules to determine the at least one suggested fraud rule based on the effectiveness metric of each of the consortium candidate fraud rules") should be preceded by "and" because it is the final sub-operation of the "generating" operation. Compare claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 11 and 20 are directed to a method, system, and  computer program product "for automatically generating a suggested fraud rule for an issuer."  
Claims 1, 11 and 20 are directed to the abstract idea of "developing fraud rules based on transaction data from multiple issuers in the same transaction volume category and the same region category," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles," "commercial or legal interactions," in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 11 and 20 recite "receiving … a rule request to cause … to generate and return at least one suggested fraud rule …; in response to receiving the rule request, identifying … a first issuer from a plurality of issuers; based on the identity of the first issuer, determining … an amount of historical transaction data associated with the first issuer during a time period; only in response to determining that the amount of historical transaction data associated with the first issuer during the time period fails to satisfy a threshold, forming … an issuer consortium associated with the first issuer by: determining … a transaction volume category and a region category associated with the first issuer; determining … at least one second issuer from the plurality of issuers, wherein each of the at least one second issuers is associated with the same transaction volume category and region category as the first issuer; and associating … the first issuer and the at least one second issuer to form the issuer consortium; obtaining … consortium transaction data associated with the issuer consortium, wherein the consortium transaction data comprises only transaction data associated with the first issuer and transaction data associated with the at least one second issuer; generating … at least one suggested fraud rule for the first issuer based on the consortium transaction data, wherein generating the at least one suggested fraud rule comprises analyzing … the consortium transaction data … to detect at least one pattern indicative of fraudulent activity for the issuer consortium by: automatically generating a plurality of consortium candidate fraud rules … based on inputting the consortium transaction data; determining an effectiveness metric of each of the consortium candidate fraud rules by applying each of the consortium candidate fraud rules to past consortium transaction data; and filtering the consortium candidate fraud rules to determine the at least one suggested fraud rule based on the effectiveness metric of each of the consortium candidate fraud rules; and transmitting … a reply message containing the at least one suggested fraud rule to cause the at least one suggested fraud rule to be implemented for subsequently initiated payment transactions." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim, such as "at least one  processor," "a first issuer system," "a computer program product comprising at least one non-transitory computer readable medium," and "using a machine learning algorithm," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of developing fraud rules based on transaction data from multiple issuers in the same transaction volume category and the same region category, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of developing fraud rules based on transaction data from multiple issuers in the same transaction volume category and the same region category, specifically, as recited above, using computer technology (e.g., a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A),(f) & (h)). 
Hence, claim 1, 11 and 20 are not patent eligible.
Dependent claims 3-10 and 13-19 describe operations related to, or additional details of, the operations of the abstract idea (claims 3, 4, 7-10, 13, 14, 16-19), additional detail of the data of the abstract idea (claim 5-8, 16, 17), and/or generic computer elements (claim 3, 9, 10, 13, 18, 19). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.



Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claims 1, 11 and 20 recite "in response to receiving the rule request, identifying, with at least one processor, a first issuer from a plurality of issuers." As best understood, the most closely related portions of the specification are 0069 and 0079-0080. In pertinent part, these portions state: 
The rule request may include at least one issuer identifier unique to the first issuer to enable the rule generating system 14 to identify the first issuer from a plurality of issuers. Based on the issuer identifier, the rule generating system 14 may identify the first issuer from a plurality of issuers. (0069)

Referring to FIG. 2, a method 200 is shown for automatically generating a suggested fraud rule for an issuer according to some non-limiting embodiments or aspects. At step 202, the rule generating system may identify the first issuer from a plurality of issuers. (0079)

Referring to FIG. 3, a method 300 is shown for automatically generating a suggested fraud rule for an issuer according to some non-limiting embodiments or aspects. The rule generating system may receive a rule request from the first issuer rule system 312 associated with a first issuer to generate suggested fraud rules. (0080)

As seen from the above-indicated portions of the specification, no indication of the underlined language found. Accordingly, support is not found for the recitation, in particular the underlined language.
Claims 3-10 and 13-19 are rejected by virtue of their dependency from a rejected claim.
Claims 1, 11 and 20 recite "only in response to determining that the amount of historical transaction data associated with the first issuer during the time period fails to satisfy a threshold, forming, with at least one processor, an issuer consortium associated with the first issuer by." As best understood, the most closely related portions of the specification are 0081-0082. In pertinent part, these portions state: 
In some non-limiting embodiments or aspects, in response to the rule generating system determining that the threshold amount of transaction data exists for the first issuer, the transaction data associated with that first issuer, which may be stored in a first issuer transaction data database 336, may be used by itself by the rule generating system (e.g., the rule generator) to generate suggested fraud rules 340, as described above. (0081)

In some non-limiting embodiments or aspects, in response to the rule generating system determining that the threshold amount of transaction data does not exist for the first issuer, the rule generating system may initiate consortium segmentation logic 342 to generate consortium transaction data. (0082)

As seen from the above-indicated portions of the specification, no indication of the underlined language found. Accordingly, support is not found for the recitation, in particular the underlined language.
Claims 3-10 and 13-19 are rejected by virtue of their dependency from a rejected claim.

35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Relative Term
Claims 1, 11 and 20 recite "transmit[ting], with at least one processor and to the first issuer system, a reply message containing the at least one suggested fraud rule to cause the at least one suggested fraud rule to be implemented for subsequently initiated payment transactions." The underlined term is a relative term. It is not clear what it is relative to (e.g., subsequent to what?).
Claims 3-10 and 13-19 are rejected by virtue of their dependency from a rejected claim.

Unclear Scope
Claims 1, 11 and 20 recite:
generating, with at least one processor, at least one suggested fraud rule for the first issuer based on the consortium transaction data, wherein generating the at least one suggested fraud rule comprises analyzing, with at least one processor, the consortium transaction data using a machine learning algorithm to detect at least one pattern indicative of fraudulent activity for the issuer consortium by:
automatically generating a plurality of consortium candidate fraud rules using the machine learning algorithm based on inputting the consortium transaction data;
determining an effectiveness metric of each of the consortium candidate fraud rules by applying each of the consortium candidate fraud rules to past consortium transaction data; and
filtering the consortium candidate fraud rules to determine the at least one suggested fraud rule based on the effectiveness metric of each of the consortium candidate fraud rules; 

It is not clear how the three sub-operations ("automatically generating …," "determining …," and "filtering …" accomplish "detect[ing] at least one pattern indicative of fraudulent activity for the issuer." Accordingly, the meaning of the claim is not clear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 3-10 and 13-19 are rejected by virtue of their dependency from a rejected claim.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication No. 2010/0287099 A1), in view of Petriuc (U.S. Patent Application Publication No. 2007/0226095 A1).


Regarding Claims 1, 11 and 20 
Liu teaches:
receiving, with at least one processor and from a first issuer system, a rule request to cause the at least one processor to generate and return at least one suggested fraud rule for the first issuer system; (0073, 0079-0080, 0086, 0114, Fig. 15)
in response to receiving the rule request, identifying, with at least one processor, a first issuer from a plurality of issuers; (0071, 0073, 0086-0088)
based on the identity of the first issuer, determining, with at least one processor an amount of historical transaction data associated with the first issuer during a time period; (0073 including in the analysis other issuers similar (to requesting issuer) in number/volume of transactions presupposes determining number/volume of transactions (amount of historical transaction data) of first issuer)
determining, with at least one processor, a transaction volume category and a region category associated with the first issuer; (0070, 0071, 0073)
determining, with at least one processor, at least one second issuer from the plurality of issuers, wherein each of the at least one second issuers is associated with the same transaction volume category and region category as the first issuer; and (0070, 0071, 0073 "other issuers that are similar in … volume of transactions, and geographic location" teaches "wherein …")
associating, with at least one processor, the first issuer and the at least one second issuer to form the issuer consortium; (0028, 0069-0071, 0073)
obtaining, with at least one processor, consortium transaction data associated with the issuer consortium, wherein the consortium transaction data comprises only transaction data associated with the first issuer and transaction data associated with the at least one second issuer; (0028, 0071, 0073)
generating, with at least one processor, at least one suggested fraud rule for the first issuer based on the consortium transaction data, (0069, 0071, 0073, 0079-0080) 
wherein generating the at least one suggested fraud rule comprises analyzing, with at least one processor, the consortium transaction data using a machine learning algorithm to detect at least one pattern indicative of fraudulent activity for the issuer consortium by: (0028, 0070-0073, 0079-0080)
automatically generating a plurality of consortium candidate fraud rules using the machine learning algorithm based on inputting the consortium transaction data; (0073-0074, 0079-0081, 0083-0085, Fig. 9, 0114, Fig. 15)
determining an effectiveness metric of each of the consortium candidate fraud rules by applying each of the consortium candidate fraud rules to past consortium transaction data; and (0069, 0074, Fig. 6B, 0079-0081, 0083-0085, Fig. 9)
filtering the consortium candidate fraud rules to determine the at least one suggested fraud rule based on the effectiveness metric of each of the consortium candidate fraud rules; and (0073, 0074, Fig. 6B, 0079-0081, 0083-0085, Fig. 9) 
transmitting, with at least one processor and to the first issuer system, a reply message containing the at least one suggested fraud rule to cause the at least one suggested fraud rule to be implemented for subsequently initiated payment transactions. (0073, 0081, 0085, Figs. 8-9, "Display Rules")
Liu does not explicitly disclose but Petriuc teaches:
only in response to determining that the amount of historical transaction data associated with the first issuer during the time period fails to satisfy a threshold, forming, with at least one processor, an issuer consortium associated with the first issuer by: (0016 "Once a sufficiently large pool 11 of transaction data has been accumulated or collected from subscribers 15 (only in response to determining that the volume of transaction data from a group of issuers satisfies a threshold -- this determination is equivalent to and presupposes determining that the volume of one issuer among the group fails to satisfy a threshold), one or more data mining algorithms 17 are applied to the pool of data (consortium is formed with the issuers) in order to output or generate a predictive model 18"; 0018 other subscribers having little or no transaction data to contribute to pool (determining that the amount of historical transaction data associated with the first issuer during the time period fails to satisfy a threshold) are charged a higher fee for joining the pool (i.e., consortium is formed with them only in response to the aforementioned determining); 0019 access to the models is offered with restrictions (consortium is formed with these issuers only in response to the below-mentioned determination) based on the number of transactions contributed (determining that the amount of historical transaction data associated with the first issuer during the time period fails to satisfy a threshold))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Liu's systems and methods for generating fraud rules, by incorporating therein these teachings of Petriuc, because Liu endorses the rationale of, and implicitly teaches, these teachings, see Liu, 0028, 0070, 0073, 0088, 0118 (recognizing that the data of a single issuer may not be adequate/optimal for developing fraud rules, but not explicitly stating a discrete threshold). In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claims 3 and 13
Liu in view of Petriuc teaches base claims 1 and 11. Liu further teaches:
segmenting, with at least one processor, the consortium transaction data based on at least one attribute. (0069, 0070, 0073)

Regarding Claims 4 and 14
Liu in view of Petriuc teaches base claims 1 and 11 and intervening claims 3 and 13. Liu further teaches:
wherein the at least one suggested fraud rule for the first issuer is generated based on the segmented consortium transaction data. (0069, 0070, 0073)

Regarding Claim 5
Liu in view of Petriuc teaches base claim 1 and intervening claim 3. Liu further teaches:
wherein the at least one attribute comprises transaction type. (0070, 0073)

Regarding Claim 6
Liu in view of Petriuc teaches base claim 1 and intervening claim 3. Liu further teaches:
wherein the at least one attribute comprises at least one data element defined by ISO 8583. (0070, 0073; note location, merchant, time, BIN are data elements defined by ISO 8583, see MasterCard Debit Switch Operations Manual (NPL) cited on Notice of References Cited, Form PTO-892)

Regarding Claims 7 and 16
Liu in view of Petriuc teaches base claims 1 and 11. Petriuc further teaches: 
wherein the transaction volume category comprises only issuers conducting an average of fewer than 15,000 electronic payment transactions per day. (0004, 0005, 0007, 0014, 0016-0018, Figs. 1-2, teaches that generating predictive models (rules) for fraud detection requires large datasets, and a single organization (e.g., bank, financial institution 0020) often lacks a large enough dataset (transaction volume 0007) to generate an accurate predictive model. To solve the problem of inadequate volume of data (transactions), Petriuc pools (combines) transaction data (including fraudulent & non-fraudulent transactions) from multiple subscriber entities to obtain a sufficient volume of data from which to generate an accurate predictive model (e.g., 0014, 0016-0018). Note the foregoing is implied, though not explicitly stated in such detail, by Liu (see 0028, 0070, 0073, 0088, 0118). Therefore, it would be obvious, in view of Petriuc, and implicitly in view of Liu, to combine transaction data from multiple issuers for the purpose of generating fraud detection rules, where the individual issuers have a low transaction volume. Although neither Petriuc nor Liu explicitly teaches "fewer than 15,000" as a threshold for defining a low transaction volume, it would be obvious to arrive at this threshold number by optimization/routine experimentation, given the prior art conditions (namely, the fact that generating accurate fraud detection models requires large datasets) and the known result-effective variable (namely, size of dataset, here the volume of transactions) as taught explicitly by Petriuc and implicitly by Liu. MPEP 2144.05.II. Thus, Petriuc is cited to demonstrate the prior art and the result-effective variable. Nonetheless, it would be obvious to combine Petriuc with Liu in order to achieve more accurate fraud detection rules, see Liu, 0028, 0028, 0070, 0073, 0088, 0118, Petriuc, 0004, 0005, 0007.

Regarding Claims 8 and 17
Liu in view of Petriuc teaches base claims 1 and 11. Liu further teaches:
wherein the region category comprises only issuers having transaction data from transactions initiated in a first country or geographic region, wherein the consortium transaction data comprises only transaction data associated with electronic payment transactions initiated in the first country or geographic region. (0070, 0073)

Regarding Claims 9 and 18
Liu in view of Petriuc teaches base claims 1 and 11. Liu further teaches:
wherein communicating the at least one suggested fraud rule to a first issuer system comprises communicating effectiveness data associated with the at least one suggested fraud rule. (Figs. 12-18, 0106-0117)


Regarding Claim 15
Liu in view of Petriuc teaches base claim 1 and intervening claim 13. Liu further teaches:
wherein the at least one attribute comprises transaction type and/or at least one data element defined by ISO 8583. (0070, 0073)

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2010/0287099 A1), hereafter Liu, in view of Petriuc (U.S. Patent Application Publication No. 2007/0226095 A1), and further in view of Howe et al. (U.S. Patent Application Publication No. 2016/0140544 A1), hereafter Howe.

Regarding Claims 10 and 19
Liu in view of Petriuc teaches base claims 1 and 11. Liu further teaches:
filtering, with at least one processor, the consortium transaction data ….; (0070, 0073)
Liu does not explicitly disclose but Howe teaches:
filtering, with at least one processor, the consortium transaction data such that the first issuer system does not receive the transaction data associated with the at least one second issuer. (0002, 0012, 0013, 0018)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Liu's systems and methods for generating fraud rules, by incorporating therein these teachings of Howe, in order to comply with legal requirements, as the law prohibits/restricts federal institutions' disclosure of nonpublic personal information  (which is contained in transaction data) to non-affiliated third parties, see Howe, 0002, Federal Trade Commission (NPL) and Securities & Exchange Commission (NPL) cited on Notice of References Cited, Form PTO-892. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692 
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692